 WILLIAM L. MEYERS, INC.William L. Meyers, Inc. and General Sales Drivers,Delivery Drivers and Helpers Local #14, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases31-CA-10959 and 31-CA-11040March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn October 29, 1982, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, William L.Meyers, Inc., Las Vegas, Nevada, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Lasw Judge, It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Member Jenkins does not rely on Wright Line, a Division of WrightLine. Inc.. 251 NL RB 1083 (1980). because the Administrative LawJudge found Respondent's asserted reasons for the discharges to be pre-textual, and thus there is only one genuine motive, and that one unlawful,for the discharges here; in his view. Wright Line applies only in caseswhere there is also a genuine lawful motise for the discharge, as well asthe unlawful one.Chairman Miller finds it unnecessary to rely on PPG Industries. Inc.,Lexington Plant. Fiber Glass Division, 251 NLRB 1146 (1980), in findingcoercive DiGennaro's interrogation of employee Lahtinen.266 NLRB No. 65APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT question employees abouttheir union activities, sympathies, or beliefs.WE WILL NOT promise to resolve employeegrievances or to confer other benefits on em-ployees in order to persuade them not to sup-port union representation.WE WILL NOT threaten to judge employees'performance on the job more harshly becausethey wish to be represented by a union.WE WILL NOT create the impression that weare spying on employees' union activities.WE WILL NOT discriminate against employ-ees by changing their status, by firing them, orby making other changes in their terms andconditions of employment in order to dis-charge their membership in a union.WE WILL NOT in any other manner or byany other means interfere with, restrain, orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.WE WILL offer immediate, full, and uncondi-tional reinstatement to employees Renee Lah-tinen and Virginia Bosch and WE WILI. makethem whole, with interest, for any losses theymay have suffered as a consequence of our dis-crimination against them by firing them in thespring of 1981.WE WILL remove from our records any ref-erences to their having been warned to im-prove or be fired or to their having been putin a probationary status, and WE WILt L similar-342 WILLIAM L. MEYERS, INC.ly remove all references to their discharges inthe spring of 1981.WILLIAM L. MEYERS, INC.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge:These consolidated proceedings originated when Charg-ing Party Teamsters Local 14 (Union) filed unfair laborpractice charges against William L. Meyers, Inc. (Re-spondent), in Cases 31-CA-10959 and 31-CA-11040 on,respectively, March 18 and April 13, 1981.' After inves-tigation by the Regional Director for Region 31 of theNational Labor Relations Board (Board), the RegionalDirector issued an order consolidating cases, consoli-dated complaint, and notice of hearing on May 4, alleg-ing, inr substance, that Respondent had coerced employ-ees in the exercise of protected rights by threats, interro-gation, surveillance, and by firing employees Renee Lah-tinen and Virginia Bosch because of their activities onbehalf of the Union during an attempt to organize Re-spondent's employees.Respondent duly answered, admitting the appropriate-ness of the Board's assertion of jurisdiction and that cer-tain individuals were its supervisory agents, but denyingall wrongdoing.I heard the matters at a hearing at Las Vegas, Nevada,on May 18 and 19, 1982.Upon the entire record, including the post-trial briefsfiled by the parties, I make these:I. FINDINGS OF FACT AND PRELIMINARYCONCLUSIONSA. Background and OverviewRespondent, admitted to be a corporation "duly orga-nized under ...the laws of ...Nevada, and/or ...Illinois," administers employee benefit plans. Its head-quarters are in Naperville, Illinois. In June 1980, in an-ticipation of a November 1980 takeover of the adminis-tration of certain health and welfare trusts created bylabor agreements between various unions and Las Vegas-area casinos, restaurants, and hotels, Respondent openeda claims administration office in Las Vegas and began tohire and train adjusters, clerical help, counterpersons,and related staff.Alleged discriminatees Renee Lahtinen and VirginiaBosch were both hired early in this pretakeover period-Lahtinen as an adjuster-Bosch as a counterperson whowould deal with "walk-in" inquiries and perform othermiscellaneous tasks. The formal takeover and adminstra-tion of the benefit plans began in November 1980.2' Unless otherwise stated, all dates hereafter are in 19812 Respondent admitted complaint allegations that it "annually sells andships goods or services valued in excess of $50,000 directly to customersoutside .Nevada." and also "purchases and receives goods or servicesvalued in excess of $50.000 directly from suppliers located outside ...Nevada."Carl Di Gennaro has been at all times material a vicepresident of Respondent in charge of the Las Vegasoffice. Jimmy Bowman has been a claims supervisor,with principal responsibility for oversight of the adjust-ers. Vicki King has been an assistant vice president andoffice manager, with principal responsibility during mate-rial periods for oversight of the counter clerks and otheroffice clerical employees. All of them are admitted to besupervisors within the meaning of Section 2(11) of theAct.3Respondent's Las Vegas operation was nonunion whenit opened. The record suggests that certain of Respond-ent's employees, including Lahtinen, had been in contactwith the Union as early as February. Lahtinen hadsigned an authorization card for the Union on February4. The record suggests as well that there had been somekind of visit by the Union's representatives to Respond-ent's office in late February or early March. Vicki Kingtestified that she had overheard some reference to thesame at some point in March, before March I 1 or 12. Noone contests that Lahtinen had arranged with theUnion's President Dambro, for an organizing meeting onthe evening of Monday, March 16, and that Lahtinenhad undertaken responsibility for passing the wordamong her fellow employees about the meeting. Amongthe persons whom Lahtinen so informed was VickieKing, who admittedly received word of it from Lahtinenon either March 11 or 12. On Friday, March 13, credit-ing Lahtinen, Di Gennaro announced that he would con-duct a meeting of employees on Tuesday, March 17,'and, responding to a question, Di Gennaro stated that heintended to "come down hard" on the employees.On March 14 Lahtinen was questioned by Di Gennaroabout the Union's organizing effort, all as is further de-tailed below. Lahtinen was fired on April 3.On March 16 Bosch became the only employee otherthan Lahtinen to have signed an authorization card forthe Union. She was formally placed on "probation" onMarch 18. She was fired on March 31.B. Alleged Unfair Labor Practices1. March 14 interrogations and threatsAs both parties agree, Di Gennaro called Lahtineninto his office on Saturday, March 14, and there ensued adiscussion about the union drive.5Lahtinen was workingovertime that day-a common phenomenon during thatperiod because of the backing of claims to process. Lah-3 Respondent admitted King's status in midhearing.4The record is not as clear as it could be regarding the precise timingand sequence of events in the period March 12-18, especially regardingthe holding or a meeting or meetings by Di Gennaro on either or bothMarch 16 and 17. The date and sequence findings herein reflect my as-sessment of the probabilities and are not wholly consistent with anygiven witness' recollection.I Di Gennaro admits learning from Vickie King on or about March 12or 13 that union agents had made a visit to the "confidential office area"some weeks earlier and that on March 13 and 14 he made inquiries aboutthis I am convinced from the record as a whole that King also alertedDi Gennaro about this point that Lahtinen was attempting to enlist otheremployees to attend a March 16 organizing meeting. In any case, as is setforth below, Di Gennaro independently obtained knowledge of the meet-ing on March 16.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinen's account here was seemingly candid. Di Gennaro'sversion-like his testimony as a whole-was conclusion-ary in tone and evasive. I do not believe Di Gennaro'stestimony about the March 14 discussion to the extentthat it conflicts with Lahtinen's account.Crediting Lahtinen, Di Gennaro came to Lahtinen'sdesk and asked her to join him in his office. When theywere alone in his office, Di Gennaro said that he hadheard a rumor that there was "union talk" going aroundand wished to know what Lahtinen's "position" was andif she had any "complaints" or thought there were any"problems." She complained that certain benefits whichhad been originally promised (profit-sharing, recruitmentbonuses) were apparently not in effect any longer. DiGennaro interrupted her to say that he had been talkingto the Naperville office and that there was a profit-shar-ing plan "in the works." Lahtinen also complained thatmanagement was increasing the pressure on the adjustersto increase their daily production counts, that there wasa lot of confusion, and that overtime was becoming amandatory phenomenon. Di Gennaro said that he wasplanning to hire more help. Di Gennaro added at someneighboring point in time:Do you know what I think? I think you're a trou-blemaker. I think you had better join the union be-cause you're going to need them. I'm going to startchecking your work for error and if you do get theunion in here I'm going to use their rules againstyou.Crediting Lahtinen, Di Gennaro was visibly angeredwhen he made these latter remarks, jabbing his finger atLahtinen for emphasis.It is alleged in the complaint that Respondent, throughDi Gennaro, unlawfully coerced Lahtinen in several re-spects by his remarks on March 14. I agree that Di Gen-naro's questioning amounted to coercive interrogation.6Iagree further that by questioning Lahtinen about hergrievances and by his statements about management'splans to ameliorate some of them, Di Gennaro implicitlymade unlawful promises to improve benefits and workingconditions.?Moreover, in his closing remarks to Lah-tinen quoted above, Di Gennaro plainly threatened her,in substance, that she would be subject to more strict andcritical scrutiny by management if the Union were to getin. I therefore conclude that Di Gennaro engaged inmultiple acts of coercion in violation of Section 8(a)(l)by his actions and remarks in the meeting on March 14.Lahtinen asserted that for the balance of the workdayon March 14, Claims Supervisor Bowman sat at a deskabout 25 feet behind her-an unprecedented location forhim, according to Lahtinen. Bowman could not recallwhether he sat at that desk on March 14, but claimedthat he had periodically sat at that desk in the past. TheGeneral Counsel embraces Lahtinen's view that thisaction by Bowman marked the inauguration of a cam-paign of close scrutiny of Lahtinen's work. I do not find6 PPG Industries. Inc.. etc., 251 NLRB 1146, 1147 (1980).7 E.g., Reliance Electric Company, etc., 191 NLRB 44, 46 (1971);Raley's, Inc., 236 NRLB 971 (1978); cf. Uarco, Incorporated, 216 NLRB I(1974).it necessary to determine whether Lahtinen's or Bow-man's testimony was accurate as to whether Bowmanhad ever before sat at the desk in question. Bowman'sbehavior in this regard was too equivocal to be of anyultimate significance in resolving key issues of manage-ment intent in firing Lahtinen.2. March 16 visit by union officials; Di Gennaroaddresses staffLahtinen had called the Union's president, Dambro,during the weekend and had advised him of Di Gen-naro's remarks on March 14. As a consequence, Dambroand another union official appeared at Di Gennaro'soffice on the morning of Monday, March 16. Dambrocomplained to Di Gennaro that Respondent was intimi-dating employees against supporting the Union, advisedDi Gennaro that there was an organizing meeting sched-uled for that evening, and asked Di Gennaro to informhis employees that they were free to join the Union.Di Gennaro complied, immediately leaving his officeto assemble the staff members and tell them that theywere free to attend the meeting. He also stated that hehad learned that union officials had entered the "confi-dential" file area of the office on an earlier occasion andaffirmed that outsiders should not be allowed to enterthat area. Either during that same meeting, or at anotherone held the next morning, Di Gennaro made some state-ment to the effect that employees were free to join theUnion, but that they should be sure what they were get-ting into.8Lahtinen credibly testified-and Di Gennaroessentially denies-that Di Gennaro also made somestatement to the effect that he had originally intended to"come down hard" on employees at this meeting but thathe had changed his mind, that it had always been a "con-genial office" and he wished it to stay that way. Headded that he intended to hire more people and had "ad-justed a few inequities within the office." Lahtinen's sin-cerely rendered version is credited and, in essentialagreement with the General Counsel, I conclude that DiGennaro's remarks in this vein constituted additional vio-lations of Section 8(a)(l) as amounting to promises toremedy employee grievances in order to interfere withtheir choice whether to be represented.3. March 16 surveillance at lunch hour; subsequentevents that dayPursuant to prearrangement, Lahtinen met for lunchon March 16 with Bosch and another employee, HelenThompson, at a nearby drug store cafe, where Lahtinenhad said she would be prepared to answer any employ-ees' questions about the Union's drive and the organizingmeeting scheduled for that evening. Di Gennaro ap-peared at the drugstore-a departure from his normalchoice of a luncheon site-and had only coffee at thelunch counter, regularly looking over at the trio of em-B The General Counsel, relying on Bosch's testimony, asserts that DiGennaro made some threat to the effect that employees would have topunch a timeclock if the Union came in. This is not corroborated byother employees, including Lahtinen. I do not credit Bosch's testimonyhere. She was often glib and hasty in her testimony.344 WILLIAM L. MEYERS, INC.ployees seated at a booth. His presence upset HelenThompson, who left early.9De Gennaro made no effort to explain why he waspresent on that date at that location. The matter is notfree from doubt but, accepting as fact that he had neverdined before at that drug store, that he took only coffee,and that he looked regularly in the direction of the em-ployees, I conclude that he intended to create the im-pression in employees' minds that he was attempting tosnoop on their union activities.The turnout at the Union's scheduled evening organiz-ing meeting was far smaller than Lahtinen had originallyexpected. The only employees who attended were Lah-tinen, Bosch, and someone named Keller. Only Boschsigned an authorization card.4. March 18: Bosch is placed on probationOn the morning of March 18, Di Gennaro summonedBosch to his office where they met in the presence ofBowman and King. Di Gennaro there gave Bosch a 2-page typed memorandum informing her that she wasbeing placed on "probation" for a 2-week period andwould be terminated on April I if she failed to "correct"or "resolve" certain "unsatisfactory work problems."'0Bosch questioned the fairness or accuracy of certain ofthe "problems" which Di Gennaro had attributed to her.Di Gennaro stated that he did not wish to argue about itor hear excuses. Bosch complained that she thought shewas qualified to do "service clerk" work and asked whenshe would get such a position. To this Di Gennaro re-plied ("in a joking manner," according to Bosch): "Isthat why you signed a union card?"" Bosch refused tosign the memorandum and the meeting closed.5. March 30: Lahtinen is warned to improve or befiredOn March 30, Lahtinen was called into Di Gennaro'soffice where she met with Di Gennaro and Bowman.The testimony of all three participants tends to be im-pressionistic and conclusionary, but it is not disputed thatthese events occurred: Di Gennaro told Lahtinen that hisremarks had "nothing to do with the other thing," thatRespondent was not happy with her performance, be-cause her "count" was too low, and that she must im-prove or she would be fired. Lahtinen asked to havecomplaints about her put in writing, specifically, the pro-duction count that Respondent expected of her. Di Gen-naro declined. Di Gennaro and Bowman testified thatLahtinen walked out of the office abruptly, slamming thedoor behind her. Lahtinen denies this. The memorandumprepared by Di Gennaro on that meeting12contained noreference to that alleged incident. I do not find it neces-sary to determine whether Lahtinen ended the meetingin the manner described by Bowman and Di Gennaro.9 Credited, uncontradicted, testimony of Lahtinen.'O G.C Exh. 8." Credited, undenied. testimony of Bosch. Respondent argues on briefthat Bosch's testimony here was inherently unlikely: but., in the absenceof any denial from Di Gennaro that he made such a statement. and givenBosch's apparent sincerity here. I readily credit Bosch12 Resp Exh 7Such alleged behavior was not cited as a factor in herdischarge a few days later.6. March 31: Bosch is firedBosch was called into Di Gennaro's office at the endof the workday on March 31,l and was told by himthat she was being fired for having failed to improve.7. April 3: Lahtinen is firedOn April 3, Lahtinen was called into Di Gennaro'soffice. Di Gennaro handed her a memorandum whichstated in pertinent part: "This memorandum is to herebynotify you that effective today, April 3, 1981, you are of-ficially terminated for poor work performance."111. ANALYSIS, FURTHER FINDINGS, CONCLUSIONSThe foregoing findings present an extremely strongprima facie case that Respondent was motivated in firingLahtinen and Bosch by their prounion activities. In thecase of Lahtinen, Respondent's agents knew that she wastrying to set up a meeting between the Union's agentsand its employees. Di Gennaro was quick to questionLahtinen about her union views, to attempt to dissuadeher by express and implied promises that employeegrievances would be resolved, and was likewise quick totell her that she was a "troublemaker" and that he wouldbegin scrutinizing her work closely for error if the Unionwere to get in. Roughly 2 weeks later, Lahtinen was for-mally warned that her performance must be improved orshe would be fired. Less than a week thereafter, she wasfired.Similarly, in the case of Bosch, it is clear that Di Gen-naro was aware of her support for the Union14that hetook formal action to place her in probationary statusshortly after acquiring such knowledge, and that he firedher shortly thereafter.Accordingly, I may readily rely on the evidence foundto this point for the conclusion that Respondent wasmoved to fire Lahtinen and Bosch because of their pro-tested union activities, in violation of Section 8(a)(3) ofthe Act. Respondent has introducted evidence, however,which if credited would establish at least that it hadother, nondiscriminatory, motives in deciding to fireLahtinen and Bosch. The Board's decision in WrightLine'ssets forth this analytical scheme for judging such"dual motive" cases:First, we shall require that the general counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer toiS Treating Di Gennaro's testimony and his memorandum dated AprilI as more reliable in this instance than Bosch's testimony that the dis-charge occurred on April 1.i4 Crediting Bosch. Di Gennaro knew by March 18 that she hadsigned an authorization card. We do not know, from this record how DiGennaro acquired that knowledge.'5 Wright Line, a Division of Wright Line, 251 NLRB 1083 (1980), enfd.662 F 2d 899 (Ist Cir. 1981), cert. denied 455 U.S 989 (1982)345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemonstrate that the same action would have takenplace in the absence of the protected conduct. 'I shall attempt to summarize Respondent's alleged"business" reasons for its decisions to fire Lahtinen andBosch. The term "attempt" is used advisedly since, as isfurther discussed below, the record contains a variety ofgeneral complaints made by management agents aboutthe abilities, job performances, and "attitudes" of the twoalleged discriminatees, but it contains precious few spe-cific details, particularly regarding alleged poor perform-ance by those employees in the period immediatelybefore they were fired.Di Gennaro, the official who made the decisions tofire Lahtinen and Bosch, failed to give any single, com-prehensive account of his reasons for doing so. Closestudy of his testimony reveals that he was only rarely re-sponsive to questions directed to that point. Indeed,when questioned about any single incident involving thealleged discriminatees, Di Gennaro would almost invari-ably shift ground, or would resort to the most generalcharacterizations. This did not inspire confidence in hiscandor. His performances on the whole tended to rein-force, rather than undermine, the strong prima facie caseof discriminatory intent in his treatment of Lahtinen andBosch.Viewing Respondent's defensive case most generously,however, it appears that the principal complaint aboutLahtinen in the period before mid-March was that herclaims processing was slow and that her production"count" was therefore lower that the other processors.There is disputed testimony that Lahtinen was warnedby Di Gennaro and Bowman as early as January 19 thatshe must improve her count or be fired. Respondent in-troduced production records of its "regular" claims pro-cessors which tended to support the charge that Lahtin-en's count was low. From what I can make of thoserecords, however, Lahtinen's performance in the periodimmediately before March 30 (when she was admittedlytold she must improve or be fired) was substantiallyhigher than it had been in the period shortly before Janu-ary 19 (when she was allegedly warned to improve or befired). I note also that the principal criticisms voiced byRespondent's witnesses (mainly Bowman) about Lahtin-en's performance in the few days after March 30 andbefore she was fired did not go to her productivity.Rather, they were complaints about her "error rate." Inote in this latter regard, however, that Respondent ad-mittedly does not maintain records as to the "rate" of"errors" of its claims adjusters and that Bowman's andDi Gennaro's claims that Lahtinen's error "rate" was"higher" than that of the other adjusters is highly subjec-tive. It is also relatively worthless from an evidentiarystandpoint since Bowman admittedly focused his reviewin the period March 30-April 3 only on Lahtinen'sfiles. 1 7'L Id. at 1089. The Ninth Circuit approved this mode of analysis inN.L.R.B. v. Nevis Industries, 647 F.2d 905 (9th Cir. 1981), and again,more recently, in Zurn Industries, Inc. v. N.L.R.B., 680 F.2d 683 (9th Cir.1982), after reconsideration in the light of critical holdings in other cir-cuits (cases cited Id. at 687).17 As alluded to earlier, Lahtinen testified generally at first that Bow-man's close scrutiny of her work began on the same day, March 14, thatViewing Respondent's defensive case as to Bosch mostgenerously, it appears that Respondent's principal dissat-isfaction with Bosch in the period before mid-March wasthat she was difficult to get along with, was mistake-prone, did not respond well to criticism, and tended toarrive late for work and/or leave work early. Respond-ent's proof that such was the case rested almost entirelyon Di Gennaro's and Vickie King's highly general testi-mony to that effect. It is difficult to detect from Di Gen-naro's testimony exactly what precipitating incident inthe period immediately before March 18 (other thanBosch's signing of a union card) caused Di Gennaro toplace her in probationary status. It is similarly difficult todiscern from the record exactly what it was that Boschdid or failed to do during her March 18-31 probationaryperiod which caused Respondent to conclude that sheshould not be retained. Illustrative of Respondent's less-than-rigorous efforts to make a record on these, and simi-lar, questions, is the testimony of Vickie King, as fol-lows: s...So for the next two weeks I tried to help her.And each day, more or less, I would go throughand give her detailed instructions on her job duties.An example is the self-payments. I told her to take acopy of the receipt, two copies of the checks, andshe had previously been given this assignment, butshe made two folders instead of keeping everythingtogether, which I advised her previously that thatwas incorrect.She was doing hospital verifications and I receiveda call from Marty Lawrence at Sunrise Hospitalasking that Virginia not take the verifications be-cause she was transposing the numbers and gettingthe diagnoses confused, and I spoke to her aboutthat, and still about lunches being taken late and ar-guing with me-not to argue every time I gave heran assignment or corrected her; that, you know, itwas being done to help her.But she did not believe-she told me she didn't be-lieve that because she believed that all these werelies, and that she didn't do these things.It is my ultimate conclusion, adapting a Wright Lineanalysis to this case, that Respondent has not crediblyshown that it was moved to take action against Lahtinenand Bosch for any reason other than their union activi-ties as they were manifested in the period May 12-16;and that the reasons put forth by Respondent for firstwarning them and later firing them were essentially falseor exaggerated and were resorted to in order to mask asingle unlawful motive. Alternatively, even assuming thatDi Gennaro threatened her that he would start to "check" her productiv-ity and would examine her files for errors. This testimony derives largelyfrom Lahtinen's interpretation of Bowman's choice of a desk locationnear hers on March 14. Elsewhere, asked to be more specific, Lahtinenestimated that Bowman's "daily" review of her files did not begin untilabout the final week of her employment.18 King's testimony quoted below is the central testimony relied on byRespondent to show that Bosch continued to perform unsatisfactorilyduring her probationary period.346 WILLIAM L. MEYERS, INC.there existed some degree of dissatisfaction with theirwork in the minds of Respondent's supervisors, I con-clude that Respondent failed to show that Lahtinen andBosch would have been fired because of such dissatisfac-tions in the absence of their protected activity.The features which convincingly suggest pretext onRespondent's part are as follows: No action was taken towarn either Lahtinen or Bosch that their alleged short-comings might result in their discharge until after Re-spondent had acquired knowledge of their union activi-ties.'9At most, giving more credence to the suspiciouslyvague and conclusionary accounts of Di Gennaro,Bowman, and King than those accounts deserve, Re-spondent's agents had indicated some concern over someaspects of the performance of each alleged discriminateeat various times in the past. It is undenied, however, thatthose alleged shortcomings had manifested themselvesearly in their employment and had been endured-if notcondoned-by Respondent's agents for a considerablelength of time. Closely related to this is the revealingfact that Di Gennaro admittedly conferred with his su-pervisor, Ann Boggan, in Naperville on or about March18 or 19 and admittedly discussed the need for documen-tation of the alleged shortcomings of those two employ-ees in the light of their having been named in the first ofthe unfair labor practice charges filed against Respond-ent on March 18. This discussion prompted Boggan tosend Di Gennaro a copy of a memorandum allegedlyprepared by a training official in late October of the pre-vious year which referred to Lahtinen's alleged difficultyin accepting that Respondent's procedures were differentfrom those of a previous insurance employer for whomLahtinen had worked.20Di Gennaro was vague, evasive,and sometimes incomprehensible in attempting to explainwhy it was that he talked with Boggan at this time aboutthe need for documentation of Lahtinen's and Bosch's al-leged previous work defects.21A more plausible explanation for Di Gennaro's ad-mitted conference with Boggan in Naperville, one whichis consistent with other credited evidence herein, is thatDi Gennaro had by that point decided to rid himself ofLahtinen and Bosch because of their union activities,wished to camouflage that motive, and called Boggan foradvice and for assistance in locating any documentswhich might support the claim that their prior perform-ance had been unsatisfactory.The foregoing observations do not preclude the possi-bility that Respondent's managers had developed somedegree of dissatisfaction with the performance of bothLahtinen and Bosch. Indeed, there is evidence in the'9 In the light of l.ahtinen's credible denial and the fact that Di Gen-naro failed to provide any corroboration of substance on the point, I donot believe Bowsman's testimony that Lahtinen was warned at a meetingon January 19 that her "job performance [would have to] improve if shewas to keep her job."20 See G.C. Exh 10, containing a cover letter from Boggan datedMarch 20 In addition, by separate letter of the same date, Boggan wroteto Di Gennaro with a list of "claims problems," reflecting that at leastthree individuals, including l ahtinen, had failed to timely process someclaims.a] The record shows that Di Gennaro attempted to explain why thereceipt of the first (f the charges filed on March 18 caused him to confersith loggan about the need for documentation of their alleged defects asemployeesform of admissions by both Bosch and Lahtinen thatthey had experienced difficulties in performing theirjobs-although each credibly denied that they had everbeen formally reprimanded or warned about the sameprior to their emergence as supporters of the Union inthe period after March 12.22 What the previously citedfactors do strongly suggest, however, is that Respondenthad not formed any plans to warn them that their jobswere in jeopardy until Respondent's agents learned ofthose union activities. Indeed, one can search the recordin vain for any indication by Respondent's agents thatthey were planning to move formally against Bosch andLahtinen before they became conspicious in their supportfor the Union.Accordingly, I am persuaded that Lahtinen's andBosch's union activities-and nothing more-accountedfor Respondent's decisions to put each of them in a formof "probation" shortly after those activities became well-known.23In themselves, these actions may properly beviewed as unlawfully discriminatory, as the complaint al-leges.Once that conclusion has been reached, it seems to me,Respondent's discharge of Lahtinen and Bosch shortlythereafter must necessarily be found to have been taintedby the same discriminatory considerations which causedthem to be placed in probationary status. Since, by Re-spondent's account, those employees had displayed thesame types of shortcomings for roughly 6 months beforeRespondent determined to put them on "probation," it isunlikely that Respondent genuinely expected them to beable to correct the same within the brief probationaryperiod which it afforded them, if ever. Put another way,if Lahtinen and Bosch had problems, they must havebeen much earlier recognized by Respondent's agents asbeing chronic; and to put them on probation only afterthe chronic nature of their problems had been evidentfor months must have been for purposes other than togive them a chance to improve. Similarly, one wouldinfer an ulterior motive were an employer suddenly todecide that a long-term employee with, say, a knownhearing impairment, must show some improvement in hisauditory acuity in order to keep his job.22 i have doubts about the regularity or authenticity of certain exhibitsintroduced by Respondent purporting to be memos of supervisors criti-cisms directed against Lahinen and Bosch in the period December 1980to March 2, 1981 (specifically, Resp. Exhs. 2. 3, 8, 9, 10, and II) Theywere "secretly" maintained if they are authentic (i.e., Lahtinen and Boschnever saw them before the hearing) and they are suspiciously vague andindefinite as to the alleged misconduct which they purport to memorial-ize. In any case, very little reliable first-hand testimony was given aboutthe alleged underlying incidents, although Respondent was repeatedlyput on plain notice from the bench that the memoranda themselves, beinghearsay, would not be received as tending to prove that the incidents de-scribed therein actually occurred. Without exhaustive detailing of the re-sponses of Respondent's witnesses when they were asked to testify aboutthe facts underlying the memos. it is fair to summarize those responses asbeing almost hopelessly vague and conclusionary.23 I recognize that only Bosch was formally placed in a "probation-ary" status on March 18 and that Lahtinen was merely told on March 30that she must improve or she would be discharged. I perceive no differ-ence of substance between Respondent's treatment of the two employees.however. Each was effectively told that she was on thin ice and wouldbe expected to change or be fired347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOnce viewed in that light, therefore, it is of little sig-nificance that Respondent was able to point to continu-ing "problems" with Lahtinen's productivity in the fewdays of work which followed its March 20 warning toher and before it decided to fire her for failure to im-prove. Likewise, that Respondent was able to cite a fewadditional examples of difficulties which Bosch experi-enced during the remainder of her own probationaryperiod is not surprising.What is surprising, given Respondent's burden, is theutter lack of any coherent testimony by knowledgeableagents of Respondent as to what, precisely, Bosch did orfailed to do during her ensuing probationary periodwhich caused Respondent to terminate her. While thedocument prepared at the time of her discharge (Resp.Exh. 13) contains a cataloguing of alleged errors commit-ted by Bosch between March 18 and March 31, only asmall number of the charges contained therein wasbacked up with first-hand testimony. And, as to thatsmall number, as noted above in the testimony of VickieKing, the descriptions of what Bosch did wrong arelacking in any contextual detail. Indeed, there is such aglaring discrepancy between the volume of complaintscatalogued in Respondent Exhibit 13 and the number ofincidents actually described by witness testimony that Iinfer from that fact alone that Di Gennaro was graspingdesperately in all directions for excuses to fire Bosch,that he threw the "kitchen sink" into his terminationmemorandum,24and, because of this, that he and theother supervisory agents who testified about Bosch wereunable to maintain a coherent and consistent account.Accordingly, assuming, arguendo, that Respondent had"dual motives" in the Wright Line sense, I conclude thatRespondent's showing was insufficient to carry itsburden under Wright Line of "demonstrat[ing] that thesame action would have taken place in the absence of theprotected conduct."25I therefore conclude that Respondent fired Lahtinenand Bosch for discriminatory reasons in violation of Sec-tion 8(a)(3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.24 One unmistakable example of this is Di Gennaro's reference in thetermination memorandum to an alleged foulup by Bosch in followinginstructions on March 18 relating to making copies of checks and re-ceipts. Di Gennaro elsewhere admitted, however, that he did not giveBosch the probationary memorandum until shortly before the end of thebusiness day of March 18. Accordingly, his reference in the terminationmemorandum to Bosch's failure to follow instructions on March 18 was areference to an event which preceded Respondent's issuance to her of theprobationary memorandum. By citing this as proof that Bosch had failedto improve after being formally warned, Di Gennaro once again revealedthat the imposition of a probationary period was merely done to disguisethe fact that he had already decided to fire Bosch before March 18.2S This conclusion obtains even if Respondent's burden is merely to"come forward" with evidence sufficient to return the record to a stateof "equipoise" on the ultimate discrimination issue, rather than being amore stringent burden of "persuasion." See, e.g., discussion in N.L.R.B.v. Wright Line. supra, 662 F.2d at 904-905.3. By the actions of its principal Las Vegas office ex-ecutive, Carl Di Gennaro, in coercively questioning em-ployees about their union activities, in implicitly and ex-plicitly promising to correct employees' grievances inorder to dissuade employees from supporting the Union,in threatening to begin critical reviews of an employee'swork performance in retaliation for that employee's sup-port for the Union, and in creating the impression that hewas conducting surveillance of employees engaged inunion activities, and by each of said acts, all as foundwithin this Decision, Respondent has interfered with, re-strained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. By placing Virginia Bosch on probation on March18, by warning Renee Lahtinen on March 30 that shemust improve or be fired, and by subsequently discharg-ing both named employees, and by each of said acts, allas found within this Decision, Respondent has discrimi-nated with respect to the hire, tenure, or other terms andconditions of employment of employees in order to dis-courage membership in a labor organization, and therebyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.THE REMEDYRespondent's violations were especially flagrant andstruck directly at the heart of employee rights protectedby the Act. In a relatively small unit of office employees,the abrupt and discriminatory discharge of the only twoemployees who were most visibly supportive of theUnion's organizing effort can be expected to have perva-sive adverse effects on the exercise of the employeerights by such unit employees. For this reason, I shallrecommend that the Board issue a "broad" cease-and-desist order.In addition, by way of affirmative remedial action, it isrecommended that Respondent post an appropriate reme-dial notice to employees, that it offer immediate, full, andunconditional reinstatement to employees Lahtinen andBosch, and that it make them whole, with appropriate in-terest, for any losses they suffered as a consequence ofRespondent's discrimination against them. All such"make whole" amounts are to be computed in accord-ance with standard policies and formulas as set forth inF. W Woolworth Company, 90 NLRB 289 (1950), IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977).Finally, having found that its actions in discriminatori-ly placing both Lahtinen and Bosch in forms of "proba-tion" were integral to its discriminatory discharge ofthem, Respondent must expunge from its files all recordsof such probation and discharge actions.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I issue the following recom-mended:348 WILLIAM L. MEYERS, INC.ORDER26The Respondent, William L. Meyers, Inc., Las Vegas,Nevada, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union activi-ties, sympathies, or beliefs.(b) Promising to remedy employee grievances or oth-erwise to grant benefits or improve working conditionsto dissuade employees from selecting union representa-tion.(c) Threatening employees that their work will bemore closely scrutinized because of their support forunion representation.(d) Creating the impression that it has its employees'union activities under surveillance.(e) Discriminating against employees, such as by plac-ing their work under more intensive scrutiny, or dis-charging them, because they have indicated their supportfor union representation.(f) In any other manner or by any other means inter-fering with, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Offer immediate, full, and unconditional reinstate-ment to employees Renee Lahtinen and Virginia Boschto their former positions of employment or, if those posi-tions no longer exist, to substantially equivalent positions,discharging other employees, if need be, to make roomfor them; and make Lahtinen and Bosch whole, with in-a6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.terest, for any losses they may have suffered as a conse-quence of Respondent's unlawful discharge of them, allconsistent with the policies and considerations set forthin the section entitled "The Remedy."(b) Expunge from its files all records relating to itsplacing of Virginia Bosch on probation on March 18,1981, and any records regarding warnings to improve orbe discharged issued to Renee Lahtinen on or aboutMarch 30, 1981, together with all records associatedwith their discharges by Respondent on, respectively,March 31 and April 3, 1981.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post copies of the attached notice marked "Appen-dix."27Copies of said notice, on forms provided by theRegional Director for Region 31, after being duly signedby an authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any ether material.(e) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.7? In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"349